DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 5, 8, 9, 11, 12, 14-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 16 and 18  of U.S. Patent No. 10,459,541 in view of Harley et al. (US PGPub 2012/0327042). 

1.    A method, executed by a touch sensing system including a stylus and a touch-sensing device, the method comprising:
10,459,541 discloses 1. A method, executed by a touch sensing system including a stylus and a touch-sensing device, the method comprising: 
receiving, at each of a plurality of receivers of the stylus, a signal from one of first electrodes of the touch-sensing device at a first point in time;
receiving, at each of a plurality of receivers of the stylus, a signal from a first electrode of an electrode array of the touch-sensing device, 
determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time;
receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time;
wherein the plurality of receivers are located adjacent to a tip of the stylus; determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus, the signal having a different signal strength at each of the plurality of receivers; and 
determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time;
receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time;
wherein the tilt direction comprises a direction from one or more of the plurality of receivers, associated with a first determined signal strength, towards another one or more of the plurality of receivers, 

associated with a second determined signal strength greater than the first determined signal strength.
determining a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers at the first point in time and at the second point in time.
determining a tilt direction of the stylus by comparing the determined signal strength at two or more of the plurality of receivers, 

10,459,541 does not disclose wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device. 
In a similar field of endeavor Harley discloses wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry).
Therefore it would have been obvious to one of ordinary skill in the art to modify the electrode array of 10,459,541 to include wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device, as taught by Harley, for the purpose of clarifying the specific structure of the electrode array. 

5.    The method according to claim 1, comprising:

10,459,541 further discloses at claim 2. The method according to claim 1, comprising: 
transmitting, from a transmitter of the stylus to the touch-sensing device, a signal indicative of the determined tilt of the stylus.
providing, by a transmitter of the stylus, a response signal to the touch-sensing device, the response signal including information indicative of the tilt direction.



8.    A stylus configured to communicate with a touch-sensing device, the stylus comprising:
10,459,541 discloses at claim 11 and 12, 11. A touch sensing system, comprising: a touch-sensing device comprising an electrode array including a first electrode, and a stylus including:
a transmitter configured to transmit a signal from a tip of the stylus;
10,459,541 discloses at claim 12. wherein the stylus includes a transmitter configured to provide a response signal to the touch-sensing device, the response signal including information indicative of the tilt direction
a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus, wherein each of the plurality of receivers, in operation, receives a signal from first electrodes of the touch-sensing device; and
10,459,541 further discloses at claim 11. a plurality of receivers each configured to receive a signal from the first electrode, wherein the plurality of receivers are located adjacent to a tip of the stylus,
a processor, which is coupled to the transmitter to control transmission of the signal therefrom, and which is coupled to the plurality of receivers to control reception of signals at the plurality of receivers, respectively.
a processor configured to determine a signal strength of the signal at each of the plurality of receivers, the signal having a different signal strength at each of the plurality of receivers;

10,459,541 does not disclose wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device. 
In a similar field of endeavor Harley discloses wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry).


9.    The stylus according to claim 8, wherein the processor, in operation, determines a signal strength of the signal at each of the plurality of receivers of the stylus, and determines a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers.
10,459,541 further discloses at claim 11. wherein the touch sensing system is configured to determine a tilt direction of the stylus by comparing the determined signal strength at two or more of the plurality of receivers, wherein the tilt direction comprises a direction from one or more of the plurality of receivers, associated with a first determined signal strength, towards another one or more of the plurality of receivers, associated with a second determined signal strength greater than the first determined signal strength


11.    The stylus according to claim 9, wherein the transmitter, in operation, transmits the signal indicative of the determined tilt of the stylus.
10,459,541 further discloses at claim 12. The touch sensing system according to claim 11, wherein the stylus includes a transmitter configured to provide a response signal to the touch-sensing device, the response signal including information indicative of the tilt direction.


12.    The stylus according to claim 8, wherein the plurality of receivers surrounding the axis of the 



14.    The stylus according to claim 8, wherein the plurality of receivers are arranged in a tapering collar shape around the axis of the stylus.
10,459,541 further discloses at claim 16. The touch sensing system according to claim 11, wherein the plurality of receivers are arranged at a collar provided at the tip of the stylus.


15.    A touch sensing system, comprising:
10,459,541 discloses at claims 11 and 12: 11. A touch sensing system, comprising: 
a touch-sensing device: and
a touch-sensing device comprising an electrode array including a first electrode, and 
a stylus including:
a stylus including: 
a transmitter configured to transmit a signal from a tip of the stylus;
10,459,541 discloses at claim 12: wherein the stylus includes a transmitter configured to provide a response signal to the touch-sensing device, the response signal including information indicative of the tilt direction
a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus, wherein each of the plurality of receivers, in operation, receives a signal from the first electrodes of the touch-sensing device; and
10,459,541 further discloses at claim 11. a plurality of receivers each configured to receive a signal from the first electrode, wherein the plurality of receivers are located adjacent to a tip of the stylus, and 
a processor, which is coupled to the transmitter to control transmission of the signal therefrom, and which is coupled to the plurality of receivers to 



In a similar field of endeavor Harley discloses including first electrodes oriented along a first axis and arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry).
Therefore it would have been obvious to one of ordinary skill in the art to modify the electrode array of 10,459,541 to including the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device, as taught by Harley, for the purpose of clarifying the specific structure of the electrode array. 

16.    The touch sensing system according to claim 15, wherein the processor of the stylus, in operation, determines a signal strength of the signal at each of the plurality of receivers of the 


10,459,541 further discloses at claim 20. The touch sensing system according to claim 19, wherein the tilt direction is along a second axis of the touch-sensing device oriented in a different direction than the first axis.


18.    The touch sensing stylus according to claim 16, wherein the transmitter of the stylus, in operation, transmits the signal indicative of the determined tilt of the stylus.
10,459,541 discloses at claim 12. The touch sensing system according to claim 11, wherein the stylus includes a transmitter configured to provide a response signal to the touch-sensing device, the response signal including information indicative of the tilt direction.


19.    The touch sensing system according to claim 15, wherein the plurality of receivers of the stylus, which surround the axis of the stylus, form 



20.    The touch sensing system according to claim 15, wherein the plurality of receivers of the stylus are arranged in a tapering collar shape around the axis of the stylus.
10,459,541 further discloses at claim 16. The touch sensing system according to claim 11, wherein the plurality of receivers are arranged at a collar provided at the tip of the stylus.


Claims 1, 8, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 13 of U.S. Patent No. 10,133,369 in view of Harley. 

1.    A method, executed by a touch sensing system including a stylus and a touch-sensing device, the method comprising:
10,133,369 discloses at claim 1. A method comprising: 
receiving, at each of a plurality of receivers of the stylus, a signal from one of first electrodes of the touch-sensing device at a first point in time;
receiving, by a plurality of receivers of a stylus, a first signal emitted from an electrode array of a touch-sensing device; 
determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time;
receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time;
determining, by a processor of the stylus, a first tilt direction of the stylus along a first axis of the touch-sensing device based on different first signal strengths of the first signal received at the plurality of receivers; 
determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time;



determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time; and
10,133,369 further discloses at claim 6. The method of claim 1, further comprising: receiving, by the plurality of receivers of the stylus, a second signal emitted from the electrode array of the touch-sensing device; and determining, by the processor of the stylus, a second tilt direction of the stylus based on different second signal strengths of the second signal received at the plurality of receivers, wherein the second tilt direction comprises a direction of the stylus along a second axis of the touch-sensing device
determining a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers at the first point in time and at the second point in time.
10,133,369 further discloses at claim 1. …generating, by the processor of the stylus, a response signal comprising information indicative of the first tilt direction of the stylus;

10,133,369 does not disclose wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device. 
In a similar field of endeavor Harley discloses wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a 
Therefore it would have been obvious to one of ordinary skill in the art to modify the electrode array of 10,133,369 to include wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device, as taught by Harley, for the purpose of clarifying the specific structure of the electrode array. 

8.    A stylus configured to communicate with a touch-sensing device, the stylus comprising:
10,133,369 discloses at claim 8. A system comprising: a touch-sensing device having an electrode array; and a stylus configured to communicate with the touch-sensing device, the stylus comprising: 
a transmitter configured to transmit a signal from a tip of the stylus;
… generate a response signal comprising information indicative of the first tilt direction of the stylus…
a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus, wherein each of the plurality of receivers, in operation, receives a signal from first electrodes of the touch-sensing device; and
a plurality of receivers configured to receive a first signal emitted from the electrode array; and … wherein the processor is further configured to determine the first tilt direction of the stylus based on the different first signal strengths of the first signal received at the plurality of receivers by comparing a first signal strength of the first signal received at a first receiver of the plurality of receivers with a first signal strength of the first signal received at a second receiver of the plurality of receivers…
a processor, which is coupled to the transmitter to control transmission of the signal therefrom, and 



In a similar field of endeavor Harley discloses wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry).
Therefore it would have been obvious to one of ordinary skill in the art to modify the electrode array of 10,133,369 to include wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device, as taught by Harley, for the purpose of clarifying the specific structure of the electrode array. 

15.    A touch sensing system, comprising:
10,133,369 discloses at claim 13. A system comprising: 
a touch-sensing device: and
a touch-sensing device having an electrode array; and 
a stylus including:
a stylus configured to communicate with the touch-sensing device, the stylus comprising: 
a transmitter configured to transmit a signal from a tip of the stylus;
… generate a response signal comprising information indicative of the first tilt direction of the stylus…
a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus, wherein each of the plurality of 

a processor, which is coupled to the transmitter to control transmission of the signal therefrom, and which is coupled to the plurality of receivers to control reception of signals at the plurality of receivers, respectively.
a processor configured to: determine a first tilt direction of the stylus along a first axis of the touch-sensing device based on different first signal strengths of the first signal received at the plurality of receivers; 

10,133,369 does not disclose including the first electrodes are oriented along a first axis and arrayed along a second axis different from the first axis of the touch-sensing device. 
In a similar field of endeavor Harley discloses including the first electrodes are oriented along a first axis and arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry).
Therefore it would have been obvious to one of ordinary skill in the art to modify the electrode array of 10,133,369 to including the first electrodes are oriented along a first axis and arrayed along a second axis different from the first axis of the touch-sensing device, as taught by Harley, for the purpose of clarifying the specific structure of the electrode array. 

16.    The touch sensing system according to claim 15, wherein the processor of the stylus, in operation, determines a signal strength of the signal at each of the plurality of receivers of the stylus, and determines a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers.
10,133,369 further discloses at claim 13. … the plurality of receivers is further configured to receive a second signal emitted from the electrode array; the processor is further configured to determine a second tilt direction of the stylus based on different second signal strengths of the second signal received at the plurality of receivers; and the second tilt direction .


Claims 1, 5, 8, 9, 11, 15, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13 and 15 of U.S. Patent No. 9,213,423 in view of Harley. 

1.    A method, executed by a touch sensing system including a stylus and a touch-sensing device, the method comprising:
9,213,423 discloses at claim 1. A method comprising: 
receiving, at each of a plurality of receivers of the stylus, a signal from one of first electrodes of the touch-sensing device at a first point in time;
receiving, at each of at least four receivers of a stylus, a signal from an electrode line oriented along a first axis of a touch-sensing device; determining, by a processor of the stylus, a signal strength of the signal at each of the at least four receivers of the stylus, the signal having a different signal strength at each of the at least four receivers; 
determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time;
receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time;
determining, by the processor of the stylus, a tilt direction of the stylus based on the determined signal strength at a plurality of the at least four receivers
determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time;
based on the determined signal strength at a plurality of the at least four receivers

wherein the tilt direction comprises a direction of the stylus along a second axis of the touch-sensing device, the second axis being oriented in a different direction than the first axis

9,213,423 does not disclose wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device; receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time;  determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time; determining a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers at the second point in time. 
In a similar field of endeavor Harley discloses including the first electrodes are oriented along a first axis and arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry); receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time;  determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time; determining a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers at the second point in time (Fig. 7 and [0028], [0032], [0034] and [0050] disclosing tilt detection using capacitive signal strength of signal from the conductive lines received at the stylus receivers to determine stylus tilt).
Harley teaches a similar touch sensing and stylus tilt determining method in which stylus angle could be measured by signals emitted by a plurality of first electrodes oriented along a first axis and are arrayed along a second different axis to determine stylus tilt along various axes including the second axis (see Fig. 1 showing conductive lines 101 arrayed/spread along the axis direction of column conductive line 102; Fig. 7 and [0028], [0032], [0034] and [0050] disclosing tilt detection using capacitive signal 

5.    The method according to claim 1, comprising:

9,213,423 further discloses at claim 1 …
transmitting, from a transmitter of the stylus to the touch-sensing device, a signal indicative of the determined tilt of the stylus.
providing, by a transmitter of the stylus, a response signal to the touch-sensing device, the response signal comprising information indicative of the tilt direction of the stylus



8.    A stylus configured to communicate with a touch-sensing device, the stylus comprising:
9,213,423 discloses at claim 15. A stylus comprising: 
a transmitter configured to transmit a signal from a tip of the stylus;
…a transmitter coupled to the processor configured to provide a response signal to the touch-sensing device, the response signal comprising information indicative of the tilt direction of the stylus…
a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus, wherein each of the plurality of receivers, in operation, receives a signal from first electrodes of the touch-sensing device; and
at least four receivers each configured to receive a signal from an electrode line oriented along a first axis of a touch-sensing device; 

a processor coupled to the at least four receivers, the processor operable to: determine a signal strength of the signal at each of the at least four receivers of the stylus, the signal having a different signal strength at each of the at least four receivers; and determine a tilt direction of the stylus based on the determined signal strength at a plurality of the at least four receivers, wherein the tilt direction comprises a direction of the stylus along a second axis of the touch-sensing device, the second axis being oriented in a different direction than the first axis.

9,213,423 does not disclose wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device. 
In a similar field of endeavor Harley discloses including the first electrodes are oriented along a first axis and arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry). 
Harley teaches a similar touch sensing and stylus tilt determining method in which stylus angle could be measured by signals emitted by a plurality of first electrodes oriented along a first axis and are arrayed along a second different axis to determine stylus tilt along various axes including the second axis (see Fig. 1 showing conductive lines 101 arrayed/spread along the axis direction of column conductive line 102; Fig. 7 and [0028], [0032], [0034] and [0050] disclosing tilt detection using capacitive signal strength of signal from the conductive lines received at the stylus receivers to determine stylus tilt), so that it would have been obvious to one of ordinary skill in the art to implement the first electrode in patented claim 1 using the known one of the plurality of first electrodes as taught by Harley in order that as time 

9.    The stylus according to claim 8, wherein the processor, in operation, determines a signal strength of the signal at each of the plurality of receivers of the stylus, and determines a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers.
9,213,423 discloses at claim 15…a processor coupled to the at least four receivers, the processor operable to: determine a signal strength of the signal at each of the at least four receivers of the stylus, the signal having a different signal strength at each of the at least four receivers; and determine a tilt direction of the stylus based on the determined signal strength at a plurality of the at least four receivers, wherein the tilt direction comprises a direction of the stylus along a second axis of the touch-sensing device, the second axis being oriented in a different direction than the first axis


11.    The stylus according to claim 9, wherein the transmitter, in operation, transmits the signal indicative of the determined tilt of the stylus.
9,213,423 further discloses at claim 15 … a transmitter coupled to the processor configured to provide a response signal to the touch-sensing device, the response signal comprising information indicative of the tilt direction of the stylus


15.    A touch sensing system, comprising:
8. A system comprising: 

a touch-sensing device comprising: an electrode array comprising an electrode line oriented along a first axis of the touch-sensing device; a touch-sensor controller coupled to the electrode array and configured to control the sending of a signal by the electrode line; and 
a stylus including:
a stylus comprising: 
a transmitter configured to transmit a signal from a tip of the stylus;
…a transmitter coupled to the processor configured to provide a response signal to the touch-sensing device, the response signal comprising information indicative of the tilt direction of the stylus…
a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus, wherein each of the plurality of receivers, in operation, receives a signal from the first electrodes of the touch-sensing device; and
at least four receivers each configured to receive the signal; 
a processor, which is coupled to the transmitter to control transmission of the signal therefrom, and which is coupled to the plurality of receivers to control reception of signals at the plurality of receivers, respectively.
a processor coupled to the at least four receivers, the processor operable to: determine a signal strength of the signal at each of the at least four receivers of the stylus, the signal having a different signal strength at each of the at least four receivers; and determine a tilt direction of the stylus based on the determined signal strength at a plurality of the at least four receivers, wherein the tilt direction comprises a direction of the stylus along a second axis of the touch-sensing device, 


In a similar field of endeavor Harley discloses including first electrodes oriented along a first axis and arrayed along a second axis different from the first axis of the touch-sensing device ([0034], In some embodiments, the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal.  The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry).
Harley teaches a similar touch sensing and stylus tilt determining method in which stylus angle could be measured by signals emitted by a plurality of first electrodes oriented along a first axis and are arrayed along a second different axis to determine stylus tilt along various axes including the second axis (see Fig. 1 showing conductive lines 101 arrayed/spread along the axis direction of column conductive line 102; Fig. 7 and [0028], [0032], [0034] and [0050] disclosing tilt detection using capacitive signal strength of signal from the conductive lines received at the stylus receivers to determine stylus tilt), so that it would have been obvious to one of ordinary skill in the art to implement the first electrode in patented claim 1 using the known one of the plurality of first electrodes as taught by Harley in order that as time passes and the stylus is positioned differently over the touch sensing device to be situated closer to a second/another one of the first electrodes, tilt determining would have been performed a second time over time using signal strength of received signal from the second/another of the first electrodes, to include first point in time and second point in time.

16.    The touch sensing system according to claim 15, wherein the processor of the stylus, in operation, determines a signal strength of the signal at each of the plurality of receivers of the stylus, and determines a tilt of the stylus along the 



18.    The touch sensing stylus according to claim 16, wherein the transmitter of the stylus, in operation, transmits the signal indicative of the determined tilt of the stylus.
9,213,423 further discloses at claim 8…a transmitter coupled to the processor configured to provide a response signal to the touch-sensing device, the response signal comprising information indicative of the tilt direction of the stylus



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harley et al. (US PGPub 2012/0327042) in view of Tsao et al. (US PGPub 2015/0009155). 

1)	Regarding claim 1, Harley discloses a method, executed by a touch sensing system including a stylus (fig. 9, stylus 910) and a touch-sensing device (fig. 9, touch panel 920), the method comprising:
receiving a signal ([0062], stylus 910 can include orientation sensor 919 for detecting the stylus orientation relative to a reference, e.g., the earth), wherein the first electrodes are oriented along a first axis (fig. 1, row conductive line 101) and are arrayed along a second axis different from the first axis of the touch-sensing device (fig. 1, conductive lines 101 are arrayed/spread along the axis direction of column conductive line 102);
determining, by the processor of the stylus ([0063], the calculation can be done on the stylus processor with the panel transmitting its sensor reading to the stylus), information about tilt of the stylus ([0063], the processor calculating the orientation of the stylus based on two transmitted orientations); and
determining a tilt of the stylus along the second axis ([0062], stylus 910 can include orientation sensor 919 for detecting the stylus orientation relative to a reference, e.g., the earth) by comparing the determined tilt information at the first point in time and at the second point in time ([0063], the processor calculating the orientation of the stylus based on two transmitted orientations).
However Harley does not disclose receiving, at each of a plurality of receivers of the stylus, a signal from one of first electrodes of the touch-sensing device at a first point in time; determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time; receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time; determining, by the processor of the stylus a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time; and wherein the tilt information is signal strength at two or more of the plurality of receivers.
In addition, the relative angle .theta. may also be obtained according to the sensors disposed in …the stylus 11). 

While embodiment in Fig. 9 of Harley teaches determining the orientation/tilt of the stylus using orientation sensor 919 at the stylus and transmitting the result to the touch panel device, in another embodiment of Harley, [0028] & [0032] disclose that stylus orientation/tilt can be detected using capacitive sensing, through signals that are received by reception electrodes on the stylus in which the emitting electrodes on the touch display device comprise first electrodes (row conductive lines 101) in a first axis and arrayed along a second axis (conductive lines 101 are distributed/spread along the direction of column conductive line 102) for detecting stylus tilt according to Fig. 1 & [0034], with [0050] showing how the process works, whereby Tsao shows a known stylus position/orientation sensing with more 

2)	Regarding claim 2, Harley does not disclose comprising: receiving, at each of the plurality of receivers of the stylus, a signal from one of second electrodes of the touch-sensing device at a third point in time, wherein the second electrodes are oriented along the second axis and are arrayed along the first axis of the touch-sensing device; determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the third point in time; receiving, at each of the plurality of receivers of the stylus, a signal from another one of the second electrodes of the touch-sensing device at a fourth point in time after the third point in time; determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the fourth point in time; and determining a tilt of the stylus along the first axis by comparing the determined signal strength at two or more of the plurality of receivers at the third point in time and at the fourth point in time.
In a similar field of endeavor of stylus input devices, Tsao discloses receiving, at each of the plurality of receivers of the stylus, a signal from one of second electrodes of the touch-sensing device at a third point in time, wherein the second electrodes are oriented along the second axis and are arrayed along the first axis of the touch-sensing device (fig. 2, step S202);
determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the third point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns);
receiving, at each of the plurality of receivers of the stylus, a signal from another one of the second electrodes of the touch-sensing device at a fourth point in time after the third point in time ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution);
determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the fourth point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns,); and

Therefore it would have been obvious to one of ordinary skill in the art to modify the orientation sensor of Harley by specifically providing transmitter-receiver pairs as taught by Tsao, for the purpose of selecting known alternative technology to determine tilt of a stylus relative to a touch device and by modifying the transmitter-receiver pairs so the transmitter is at the touch-sensing device and the receiver is on the stylus as known alternatives rearrange the parts. 

3)	Regarding claim 3, Harley further discloses wherein a tip of the stylus is located between the one of the second electrodes and the another one of the second electrodes along the first axis (fig. 1, row conductive line 101).
	 
4)	Regarding claim 4, Harley further discloses wherein a tip of the stylus is located between the one of the first electrodes and the another one of the first electrodes along the second axis (fig. 1, column conductive line 102).
	
5)	Regarding claim 5, Harley further discloses comprising:
transmitting, from a transmitter of the stylus to the touch-sensing device, a signal indicative of the determined tilt of the stylus ([0063], the stylus can then transmit its calculated orientation back to the panel processor, the touch sensitive device processor, or the host device processor).

6)	Regarding claim 6, Harley further discloses wherein the plurality of receivers are arranged adjacent to a tip of the stylus (fig. 11, strip electrodes 1116-A to 1116-C).
Therefore it would have been obvious to modify the embodiment of Harley to include the receivers arranged adjacent to the tip as taught by further embodiments of Harley based on 

7)	Regarding claim 7, Harley further discloses wherein the plurality of receivers are arranged to surround a tip of the stylus (fig. 11, strip electrodes 1116-A to 1116-C).
Therefore it would have been obvious to modify the embodiment of Harley to include the receivers to surround the tip as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

8)	Regarding claim 8, Harley discloses a stylus (fig. 9, stylus 910) configured to communicate with a touch-sensing device (fig. 9, touch panel 920), the stylus comprising:
a transmitter configured to transmit a signal ([0063], the stylus can then transmit its calculated orientation back to the panel processor, the touch sensitive device processor, or the host device processor) from a tip of the stylus (fig. 11, tip electrode 1114);
a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus (fig. 11, strip electrodes 1116-A to 1116-C)
wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device (fig. 1); and
a processor ([0063], the calculation can be done on the stylus processor with the panel transmitting its sensor reading to the stylus), which is coupled to the transmitter to control transmission of the signal therefrom, and which is coupled to the plurality of receivers to control reception of signals at the plurality of receivers, respectively ([0062], stylus 910 can include orientation sensor 919 for detecting the stylus orientation relative to a reference, e.g., the earth).
Therefore it would have been obvious to modify the embodiment of Harley to include the transmitter at the tip of the stylus as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

In a similar field of endeavor of stylus input devices, Tsao discloses wherein each of the plurality of receivers, in operation, receives a signal from first electrodes of the touch-sensing device ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution).
While embodiment in Fig. 9 of Harley teaches determining the orientation/tilt of the stylus using orientation sensor 919 at the stylus and transmitting the result to the touch panel device, in another embodiment of Harley, [0028] & [0032] disclose that stylus orientation/tilt can be detected using capacitive sensing, through signals that are received by reception electrodes on the stylus in which the emitting electrodes on the touch display device comprise first electrodes (row conductive lines 101) in a first axis and arrayed along a second axis (conductive lines 101 are distributed/spread along the direction of column conductive line 102) for detecting stylus tilt according to Fig. 1 & [0034], with [0050] showing how the process works, whereby Tsao shows a known stylus position/orientation sensing with more explicit teaching of using receivers receiving signals in determining stylus position/orientation applicable to Harley, therefore it would have been for one of ordinary skill in the art to modify Harley with Tsao. 

9)	Regarding claim 9, Harley further discloses wherein the processor, in operation, determines a signal strength of the signal at each of the plurality of receivers of the stylus, and determines a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers ([0062], stylus 910 can include orientation sensor 919 for detecting the stylus orientation relative to a reference, e.g., the earth).

10)	Regarding claim 10, Harley does not disclose wherein each of the plurality of receivers, in operation, receives a signal from one of the first electrodes of the touch-sensing device at a first point in time, and receives a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time; and wherein the processor, in operation, determines a 
In a similar field of endeavor of stylus input devices, Tsao discloses wherein each of the plurality of receivers, in operation,
receives a signal from one of the first electrodes of the touch-sensing device at a first point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns), and
receives a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns); and
wherein the processor, in operation,
determines a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution),
determines a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution), and
determines a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers at the first point in time and at the second point in time ([0037], regarding the relative angle .theta. of the point direction of the stylus 11 with respect to the normal direction of the touch screen 12, the relative angle .theta. may be obtained through the values sensed by the touch detecting components disposed in the touch screen 12. In addition, the relative angle .theta. may also be obtained according to the sensors disposed in the electronic device 10 or the stylus 11).


11)	Regarding claim 11, Harley further discloses wherein the transmitter, in operation, transmits the signal indicative of the determined tilt of the stylus ([0063], the stylus can then transmit its calculated orientation back to the panel processor, the touch sensitive device processor, or the host device processor).

12)	Regarding claim 12, Harley further discloses wherein the plurality of receivers surrounding the axis of the stylus form an opening through which the transmitter protrudes (fig. 11, tip electrode 1114).
Therefore it would have been obvious to modify the embodiment of Harley to include an opening through which the transmitter protrudes as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

13)	Regarding claim 13, Harley further discloses wherein the transmitter forms the tip of the stylus (fig. 11, tip electrode 1114).
Therefore it would have been obvious to modify the embodiment of Harley to include the transmitter as the tip of the stylus as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

14)	Regarding claim 14, Harley further discloses wherein the plurality of receivers are arranged in a tapering collar shape around the axis of the stylus (fig. 11, strip electrodes 1116-A to 1116-C).


15)	Regarding claim 15, Harley discloses a touch sensing system (fig. 9, system 900), comprising:
a touch-sensing device (fig. 9, touch panel 920) including first electrodes oriented along a first axis (fig. 1, row conductive line 101) and arrayed along a second axis different from the first axis of the touch-sensing device (fig. 1, column conductive line 102); and
the stylus as discloses in claim 8 which is interpreted and rejected based on similar reasoning. 

16)	Claims 16-20 are within the scope of claims 9-12 and 14 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--Jung et al. (US PGPub 2016/0209957) discloses “In this state, when the stylus pen 20 is tilted in relation to the vertex, a magnitude of the electrical signal transmitted and received between the stylus pen 20 and the touch panel 200 through capacitive coupling may be increased in proportion to a degree to which the pen tip 23 is tilted in relation to the vertex. In detail, a magnitude of the electrical signal received by the stylus pen 20 and a magnitude of the second electrical signal transmitted from the stylus pen 20 may be increased in proportion to a degree to which the pen tip 23 is tilted in relation to the vertex” ([0270]). 
--Katsurahira (US PGPub 2014/0043301) discloses a structural diagram of a position indicating part in a position indicator (fig. 1). 
--Matsuura et al. (US PGPub 2014/0267192) discloses a diagram describing the function of the stylus pen according to Embodiment 1 of the present invention. FIG. 6(a) illustrates a state in which a touch operation is performed with this stylus pen tilted diagonally with respect to a touch surface. FIG. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693